Banke, Judge.
The appellant was convicted of burglary of a tire company after a bench trial and appeals on the general grounds.
An eyewitness testified that he observed appellant near the door of the tire company at about 5:30 a.m. Someone inside the establishment, whom the witness could not see, was throwing tire rims out of the door; and the appellant was seen stacking them. The witness called the proprietor of the tire company, who arrived within minutes. The proprietor testified that he found the appellant, whom he had known for 10 years, at his back door with the merchandise stacked up outside. A hole had been cut in a vent near the door to gain entry. Some $3,000 worth of merchandise was missing. The proprietor testified that he had given no one permission to enter his place of business or to remove his merchandise. The appellant denied any part in the burglary and testified that he was out jogging when he was confronted at gunpoint by the proprietor.
“The evidence ... must be reviewed on appeal in the light most favorable to the verdict rendered (Green v. State, 123 Ga. App. 286 (180 SE2d 564)), and it appears after studying the record that the evidence was more than sufficient to authorize the... verdict. [Cits.] ” Harris v. State, 234 Ga. 871, 873 (218 SE2d 583) (1975). A rational trier of fact could reasonably have found proof of guilt from the evidence adduced at trial. Green v. State, 152 Ga. App. 387 (2) (262 *263SE2d 639) (1979).
Submitted July 1, 1980
Decided July 11, 1980.
Sharon A. Shade, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Smith, J., concur.